In an action to recover damages for personal injuries, the appeal is from a judgment dismissing the complaint as to respondent at the close of the entire ease. Appellant was injured when he rescued an employee of respondent from falling through an opening on the second floor of premises maintained and controlled by respondent. Judgment reversed and a new trial granted, with costs to appellant to abide the event. If respondent- was negligent with respect to its employee, it may be held negligent with respect to appellant, who attempted to, and did, rescue the employee. (Wagner v. International Ry. Co., 232 N. Y. 176.) In our opinion, a jury might • find that respondent was negligent in providing its employee with a rope with which he could not properly perform his assigned task of pulling the rope through a pully. Beldock, Hallinan and Kleinfeld, JJ., concur; Wenzel, Acting P. J., and Murphy, J., dissent and vote to affirm, with the following memorandum: Apart from the reasons stated by the court for its dismissal of the complaint as to respondent, everyone seems to have overlooked the fact that it was physically impossible for the accident to have happened as testified to by appellant. Anyone who has ever pulled on a rope knows that when tension is suddenly released one falls backward and does not pitch forward. The same applies to the alleged grasp which appellant had on the employee’s collar.